UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4395


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMASIO ARREOLA, a/k/a Damasco, a/k/a Ramazon,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cr-00590-CMC-2)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Christopher Mills, J. CHRISTOPHER MILLS, LLC,     Columbia, South
Carolina, for Appellant. Mark C. Moore, Stanley      Duane Ragsdale,
Assistant United States Attorneys, James Chris        Leventis, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia,      South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damasio Arreola pled guilty to conspiracy to possess

with intent to distribute and to distribute five kilograms or

more of cocaine, fifty grams or more of cocaine base, and a

quantity of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), (b)(1)(D), 846 (2006).                 He received the statutorily-

mandated      minimum      of    120   months’     imprisonment.          On   appeal,

Arreola’s     counsel      has    filed     a   brief    pursuant    to    Anders     v.

California, 386 U.S. 738 (1967), stating his opinion that there

are no meritorious issues for appeal, but questioning whether

the district court erred in finding that Arreola did not meet

the requirements for the safety valve reduction.                          Arreola has

filed    a    pro     se     supplemental       brief    alleging        counsel    was

ineffective in failing to move for a continuance at sentencing

based    on       Arreola’s     willingness       to    be   interviewed       by   the

Government.         The Government has declined to file a responsive

brief.     We affirm.

              A     district      court’s       determination       of    whether     a

defendant has satisfied the safety valve criteria is a question

of fact reviewed for clear error.                 United States v. Wilson, 114

F.3d 429, 432 (4th Cir. 1997).                   This deferential standard of

review permits reversal only if this court is “‘left with the

definite      and     firm       conviction      that    a    mistake      has      been

committed.’”        United States v. Stevenson, 396 F.3d 538, 542 (4th

                                            2
Cir. 2005) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573

(1985)).

              To    qualify          for    the       safety     valve   provision,      the

defendant must establish the existence of five prerequisites.

18 U.S.C. § 3553(f) (2006); U.S. Sentencing Guidelines Manual

§ 5C1.2 (2008).              The burden is on the defendant to prove that

all five safety valve requirements have been met.                            United States

v. Beltran–Ortiz, 91 F.3d 665, 669 (4th Cir. 1996).                               Our review

of the record leads us to conclude that the district court’s

finding    that     Arreola          did    not       qualify    for   the   safety    valve

provision because he did not fully cooperate with the Government

is not clearly erroneous.

              To the extent Arreola claims in his pro se brief that

counsel was ineffective at sentencing for failing to request a

continuance based on Arreola’s willingness to be interviewed,

claims of ineffective assistance of counsel are not cognizable

on   direct    appeal         unless       the    record     conclusively      establishes

ineffective assistance.                See United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006); United States v. Richardson, 195

F.3d 192, 198 (4th Cir. 1999).                         Rather, to allow for adequate

development        of    the    record,          claims    of   ineffective       assistance

generally should be brought in a 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           United States v.. Hoyle, 33 F.3d 415, 418 (4th

Cir.   1994).           We    have    reviewed         the     transcript    of    Arreola’s

                                                  3
sentencing hearing and conclude that Arreola has failed to meet

the   demanding     burden     of       showing    ineffective     assistance      of

counsel on direct appeal.              Accordingly, we reject this claim.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This court requires that counsel inform Arreola, in

writing,   of    the   right      to    petition   the   Supreme    Court    of   the

United States for further review.                  If Arreola requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Arreola.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the    materials     before    the    court   and

argument would not aid the decisional process.


                                                                            AFFIRMED




                                            4